DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (U.S. Patent Application Publication 2018/0321693) in view of Zhou et al. (U.S. Patent Application Publication 2020/0027357).
Regarding claim 1, Tu discloses a drone system comprising: a vehicle (Figs. 1-8 and 13-19; Fig. 2 – base station 204; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 202 oriented relative to a base station 204); and 5a drone that captures an image of the vehicle (Figs. 1-8 and 13-19; Fig. 2 – leading drone 202; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 202 oriented relative to a base station 204), wherein the vehicle is connected to the drone via a communication line and sends vehicle information, including traveling information of the vehicle and navigation information of the vehicle, to the drone (Figs. 1-8 and 13-19; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), the drone is capable of autonomous flight and includes a camera for capturing an image and a controller for controlling flight and controlling the camera (Figs. 1-8 and 13-19; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform), and 10the controller including a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), 15a vehicle information acquisition unit that receives the vehicle information from the vehicle (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), a traveling position estimation unit that estimates a future traveling position of the vehicle based on the received vehicle information (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store)), and a flight path calculation unit that, based on the future traveling position of the vehicle estimated by the traveling position estimation unit and the scene information database, calculates, for 20each of the scenes, a flight path that passes through the relative position with respect to the vehicle (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS).  However, Tu fails to disclose in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other.
Referring to the Zhou et al. reference, Zhou et al. discloses a drone system comprising: a storage unit that stores a plurality of scene information sets arranged in time series of a video to be captured, in each of the information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other (paragraph [0046] – there may be a corresponding relationship between the proportion or occupying cope that the photographing object occupies an image to be captured and a distance between the imaging device and the photographing object (herein referred to as photographing distance) – for example, the relationship between the proportion or occupying scope that the photographing object occupies the image to be captured and the photographing distance may be an inverse proportional relationship – that is, the larger the proportion or occupying scope that the photographing object occupies the image to be captured, the shorter the photographing distance (i.e., the closer the imaging device is disposed is disposed relative to the photographing object), and vice versa; paragraph [0118] – the control method of Fig. 2 may also include: determining photographing parameters of the imaging device for capturing images of the photographing object – in some embodiments, determining the photographing location of the aircraft relative to the photographing object based on the photographing information may include: determining a flight distance of the aircraft after takeoff based on the photographing information; and determining the photographing location based on the flight distance and the photographing parameters of the imaging device – for example, the photographing parameters may include at least one of a field of view (“FOV”) parameter and a focal length parameter - the longer the focal length, the larger the photographing distance – the larger the FOV angle, the shorter the photographing distance; paragraph [0129] – in some embodiments, the flight control device may be configured to estimate the photographing distance based on a relationship between the occupying scope of the photographing object in the image to be captured and a distance between the photographing object and the photographing location (i.e., the photographing distance) – the relationship between the occupying scope of the photographing object in the image to be captured and the photographing distance may be pre-set in a table; paragraph [0136] – heading direction; paragraph [0216] – the fourth motion data may indicate a time period within which an attitude angle of the aircraft has been within a predetermined value range – the fourth motion data may satisfy the predetermined automatic start condition when the time period is greater than the second predetermined value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had included a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other as disclosed by Zhou et al. in the system disclosed by Tu in order to better control the UAV to fly to a photographing location based on the received photographing information.
Regarding claim 2, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the controller comprises a camera control unit that captures the video while adjusting a direction of the camera based on the relative positions with respect to the vehicle stored in the scene 25information database (Tu: Figs. 1-8 and 13-19; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform; paragraph [0121] – image capture device(s) 1334, in conjunction with an image capture device controller 1332 and a graphics module, may be used to capture images (including still images and video) and store them into memory 1316).  
Regarding claim 3, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein 24the scene information database includes the plurality of scene information sets arranged in time series of the video to be captured, and in each of the scene information sets, a scene of the video to be captured, the relative position with respect to the vehicle in capturing the scene, and the duration of the scene, are associated with one another, and 5the camera control unit captures the video while adjusting the direction and an angle of view of the camera based on an image captured by the camera and the scene (Tu: Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS).  
Regarding claim 4, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the flight path calculation unit of the controller 10calculates, based on the future traveling positions of the vehicle estimated by the traveling position estimation unit and the relative positions with respect to the vehicle stored in the scene information database, absolute positions of the relative positions with respect to a ground surface for capturing images of the scenes stored in the scene information database, and calculates a flight path that passes through the absolute position for each of the scenes stored 15in the scene information database (Tu: Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times – GPS; absolute positions can be obtained from the GPS).  
Regarding claim 5, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the flight path calculation unit of the controller calculates, based on the future traveling positions of the vehicle estimated by the traveling 20position estimation unit and the relative positions with respect to the vehicle stored in the scene information database, absolute positions of the relative positions with respect to a ground surface for capturing images of the scenes stored in the scene information database, and calculates a flight path that passes through the absolute position for each of the scenes stored in the scene information database (Tu: Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times – GPS; absolute positions can be obtained from the GPS).  
Regarding claim 6, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claims 1-3 including that wherein the flight path calculation unit of the controller 25calculates, based on the future traveling positions of the vehicle estimated by the traveling position estimation unit and the relative positions with respect to the vehicle stored in the scene information database, absolute positions of the relative positions with respect to a ground surface for capturing images of the scenes stored in the scene information database, and 5calculates a flight path that passes through the absolute position for each of the scenes stored in the scene information database (Tu: Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times – GPS; absolute positions can be obtained from the GPS).  
Regarding claim 8, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the drone sends image data of the captured video in real time, and the vehicle receives the image data and displays the video on a display in the vehicle (Tu: Figs. 1-8 and 13-19; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform).  
Regarding claim 9, Tu discloses a vehicle image capturing method of capturing an image of a vehicle by a drone, wherein the vehicle is connected to the drone via a communication line and sends vehicle information, including traveling information of the vehicle and navigation information of the vehicle, to the drone (Figs. 1-8 and 13-19; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), the drone is capable of autonomous flight and includes a camera for capturing an image and 20a controller for controlling flight and controlling the camera (Figs. 1-8 and 13-19; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform), the controller comprises a processor that performs information processing, and a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, 25a relative position with respect to the vehicle that is captured a scene of the video and a duration of the scene are associated with each other (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), and the processor 26receives the vehicle information from the vehicle, estimates a future traveling position of the vehicle based on the received vehicle information (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle based on the estimated future traveling position of the vehicle and the scene 5information database, and causes the drone to fly based on the calculated flight path and captures an image of the vehicle with the camera (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS).  However, Tu fails to disclose in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other.
Referring to the Zhou et al. reference, Zhou et al. discloses a vehicle image capturing method of capturing an image of a target by a drone, wherein: a storage unit that stores a plurality of scene information sets arranged in time series of a video to be captured, in each of the information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other (paragraph [0046] – there may be a corresponding relationship between the proportion or occupying cope that the photographing object occupies an image to be captured and a distance between the imaging device and the photographing object (herein referred to as photographing distance) – for example, the relationship between the proportion or occupying scope that the photographing object occupies the image to be captured and the photographing distance may be an inverse proportional relationship – that is, the larger the proportion or occupying scope that the photographing object occupies the image to be captured, the shorter the photographing distance (i.e., the closer the imaging device is disposed is disposed relative to the photographing object), and vice versa; paragraph [0118] – the control method of Fig. 2 may also include: determining photographing parameters of the imaging device for capturing images of the photographing object – in some embodiments, determining the photographing location of the aircraft relative to the photographing object based on the photographing information may include: determining a flight distance of the aircraft after takeoff based on the photographing information; and determining the photographing location based on the flight distance and the photographing parameters of the imaging device – for example, the photographing parameters may include at least one of a field of view (“FOV”) parameter and a focal length parameter - the longer the focal length, the larger the photographing distance – the larger the FOV angle, the shorter the photographing distance; paragraph [0129] – in some embodiments, the flight control device may be configured to estimate the photographing distance based on a relationship between the occupying scope of the photographing object in the image to be captured and a distance between the photographing object and the photographing location (i.e., the photographing distance) – the relationship between the occupying scope of the photographing object in the image to be captured and the photographing distance may be pre-set in a table; paragraph [0136] – heading direction; paragraph [0216] – the fourth motion data may indicate a time period within which an attitude angle of the aircraft has been within a predetermined value range – the fourth motion data may satisfy the predetermined automatic start condition when the time period is greater than the second predetermined value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had included a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other as disclosed by Zhou et al. in the method disclosed by Tu in order to better control the UAV to fly to a photographing location based on the received photographing information.
Regarding claim 10, Tu discloses a drone system comprising: 10a vehicle (Figs. 1-8 and 13-19; Fig. 2 – base station 204; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 202 oriented relative to a base station 204); a drone that captures an image of the vehicle (Figs. 1-8 and 13-19; Fig. 2 – leading drone 202; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 202 oriented relative to a base station 204); and a drone operation center that operates the drone, wherein the vehicle is connected to the drone operation center via a communication line and sends vehicle information including traveling information of the vehicle and navigation information of the 15vehicle to the drone operation center (Figs. 1-8 and 13-19; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), the drone is capable of autonomous flight and includes a camera for capturing an image and a controller for controlling flight and controlling the camera (Figs. 1-8 and 13-19; paragraph [0056] – the leading drone, navigating along the leading drone path, may collect sensor data and/or perform tasks – examples of tasks include providing a base station with information concerning a base station path for traversal or to execute a navigational pattern traversing a leading drone path – the sensor data may be collected from sensors accessible to (e.g., mounted on or in) the leading drone – the sensors may be directional sensors that may sense in a particular direction (such as a camera configured to capture a field of view) or omnidirectional sensors that do not sense in a particular direction – directional sensors may be configured to move and scan an area over time, such as by rotating 360 degrees along one or two axes – as the leading drone navigates along the leading drone path, the sensor data may be captured from various perspectives relative to the base station, such as in front of, behind, above, or alongside the base station - for example, the leading drone may collect sensor data from behind the base station to ensure that there is no vehicle following the base station, or may collect sensor data ahead of the base station to make sure there are no obstacles that would affect the base station’s traversal of the base station path – this combination may produce more robust sensor data that combines both the known or stored sensor data with the current or new sensor data collected by the leading drone traversing the leading drone path – accordingly, a leading drone may send this combined sensor data to a base station and/or autonomously provide the base station with advantageous sensor data not available from the vantage point of the base station or perform tasks that the base station would not be able to perform), the drone is connected to the drone operation center via a communication line and sends a current flight position to the drone operation center, 20the drone operation center includes a server , the server comprises a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position with respect to the vehicle that is captured in a scene of the 25video and a duration of the scene being associated with each other (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); scene information sets are the set of future locations; paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), a vehicle information acquisition unit that receives the vehicle information from the vehicle (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS), 27a traveling position estimation unit that estimates a future traveling position of the vehicle based on the received vehicle information (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store)), and a flight path calculation unit that, based on the current flight position of the drone received from the drone, the future traveling position of the vehicle estimated by the traveling 5position estimation unit, and the scene information database, calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle and sends a result to the drone, and the drone captures an image of the vehicle with the camera while flying autonomously according to the flight path received from the server (Figs. 1-8 and 13-19; paragraph [0054] – systems and methods for at least one leading drone configured to move to a leading drone future location based on a future location of a base station – a set of base station future locations may form a base station path for the base station to traverse – also, a set of leading drone future locations may form a leading drone path for the leading drone to traverse – the base station’s future location may be anticipated from a prediction or a predetermination – for example, the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store); paragraph [0057] - the leading drone may perform a task, such as changing its leading drone path, when autonomously triggered based on collected sensor data or when commanded by a control signal received from a base station – after performance of the triggered task, the leading drone may return to the leading drone path and begin from where the leading drone path was interrupted due to the triggered task – alternatively, after performance of the triggered task, the leading drone may continue along the leading drone path starting from a leading drone future location that the leading drone had planned on traversing at the time of triggered task completion; paragraph [0075] – Fig. 2 illustrates an example of a leading drone 2020 oriented relative to a base station 204 – the base station 204 may be traveling along a bases station path 208 that is parallel to and bound within a landmark such as a road 210 – the base station path 208 may include multiple base station future locations 214A-E to be traversed over a time period – the leading drone may be traveling along a leading drone path 212 that includes leading drone future locations 222A-E – these leading drone future locations may be based upon the base station future locations 214A-E and traversed over the same time period that the base station future locations 214A-E are to be traversed; paragraph [0076]-[0077] – future locations; paragraph [0078] – the base station’s 204 anticipated traversal along a base station path may encompass predicted future traversals (such as a prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time) – for example, the base station’s future traversals may be predetermined, such as predetermined via a navigation module that configures the base station to traverse the base station future locations at future times - GPS).  However, Tu fails to disclose in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other.
Referring to the Zhou et al. reference, Zhou et al. discloses a drone system comprising: a storage unit that stores a plurality of scene information sets arranged in time series of a video to be captured, in each of the information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other (paragraph [0046] – there may be a corresponding relationship between the proportion or occupying cope that the photographing object occupies an image to be captured and a distance between the imaging device and the photographing object (herein referred to as photographing distance) – for example, the relationship between the proportion or occupying scope that the photographing object occupies the image to be captured and the photographing distance may be an inverse proportional relationship – that is, the larger the proportion or occupying scope that the photographing object occupies the image to be captured, the shorter the photographing distance (i.e., the closer the imaging device is disposed is disposed relative to the photographing object), and vice versa; paragraph [0118] – the control method of Fig. 2 may also include: determining photographing parameters of the imaging device for capturing images of the photographing object – in some embodiments, determining the photographing location of the aircraft relative to the photographing object based on the photographing information may include: determining a flight distance of the aircraft after takeoff based on the photographing information; and determining the photographing location based on the flight distance and the photographing parameters of the imaging device – for example, the photographing parameters may include at least one of a field of view (“FOV”) parameter and a focal length parameter - the longer the focal length, the larger the photographing distance – the larger the FOV angle, the shorter the photographing distance; paragraph [0129] – in some embodiments, the flight control device may be configured to estimate the photographing distance based on a relationship between the occupying scope of the photographing object in the image to be captured and a distance between the photographing object and the photographing location (i.e., the photographing distance) – the relationship between the occupying scope of the photographing object in the image to be captured and the photographing distance may be pre-set in a table; paragraph [0136] – heading direction; paragraph [0216] – the fourth motion data may indicate a time period within which an attitude angle of the aircraft has been within a predetermined value range – the fourth motion data may satisfy the predetermined automatic start condition when the time period is greater than the second predetermined value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had included a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other as disclosed by Zhou et al. in the system disclosed by Tu in order to better control the UAV to fly to a photographing location based on the received photographing information.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Zhou et al. as applied to claim 1 above, and further in view of Pydin (U.S. Patent Application Publication 2020/0202722). 
Regarding claim 7, Tu in view of Zhou et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to explicitly disclose wherein the traveling information sent by the vehicle includes speed information, acceleration 10information, braking information, and steering information.  
Referring to the Pydin reference, Pydin discloses a drone system comprising: a vehicle (Figs. 1 and 2 – vehicle 100); and a drone that captures an image of the vehicle (Figs. 1 and 4 – drone 200), wherein the vehicle is connected to the drone via a communication line and sends vehicle information, including traveling information of the vehicle and navigation information of the vehicle, to the drone (Fig. 1; paragraph [0012] – one aspect of the present invention is a drone coordination device including: an acquisitor which acquires an action plan from an automated vehicle, and a determinator which determines a flight plan of a drone including a section in which the drone will be mounted on the automated vehicle on the basis of the action plan acquired by the acquisitor), and wherein the traveling information sent by the vehicle includes speed information, acceleration 10information, braking information, and steering information (Figs. 2, 5, 17; paragraph [0051] – the vehicle includes, for example, an outside monitoring unit 110, a communication device 120, a navigation device 130, a recommended lane determination device 140, an automated driving controller 150, a driving power output device 160, a brake device 162, a steering device 164, and a coordinator 170; paragraph [0081] – the vehicle information 321 is information including positional information, an action plan and the like updated  in the vehicle 100 – the vehicle 100 regularly transmits the vehicle information 321 to the drone coordination device 300 – the vehicle information will include speed, acceleration, braking, and steering information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the vehicle share its traveling information, which includes speed information, acceleration 10information, braking information, and steering information as disclosed by Pydin in the system disclosed by Tu in view of Zhou et al. in order to allow the drone to compensate accordingly when the drone is trying to maintain a certain distance to the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dasgupta et al. (U.S. Patent Application Publication 2018/0158197) discloses that Fig. 5 shows a first FOV of an image capture device at a first pose 540 and a second FOV of the image capture device at a second pose 542 (paragraph [0043]).  In the scenario depicted in Fig. 9, a UAV is tracking the motion of both bikers 940a and 940b, but is actively following (i.e., at a substantially constant separation distance) the first biker 940a (paragraph [0078]).  Fig. 9 shows a control element 926a shown as a ring that appears to encircle the first biker 940a.  The control element 926a may respond to user interactions to control an angle at which UAV 100 captures images of the biker 940a.  For example, in a touch screen display context, a user may swipe their finger over the control element 926a to cause the UAV 100 to revolve about the biker 940a (e.g., at a substantially constant range) even as the biker 940a is in motion (paragraph [0080]).  Computer vision may be used to estimate the position and/or orientation of a capturing camera (and by extension a device to which the camera is coupled) as well as other objects in the physical environment.  In some embodiments, raw image data received from one or more image capture devices (onboard or remote from the UAV 100) may be received and processed to correct for certain variables (e.g., differences in camera orientation and/or intrinsic parameters (e.g., lens variations)).  By comparing the captured image from two or more vantage points (e.g., at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the position and/or orientation of a vehicle on which the image capture device is mounted (e.g., UAV 100) and/or of captured objects in the physical environment (e.g., a tree, building, etc.) (paragraph [0087]).  Computer vision can be applied to estimate position and/or orientation using a process referred to as “visual odometry” (paragraph [0088]).
Huang et al. (U.S. Patent Application Publication 2022/0137648) discloses an identification module is further configured to: acquire images of the moving target from a plurality of angles through the photographing device to acquire a plurality of images of the moving target (Figs. 2 and 4; paragraphs [0047] and [0048]).
Chow et al. (U.S. Patent Application Publication 2022/0044574) discloses in Fig. 1 an example overhead view of a vehicle 104, an aerial drone 102, and a flight path 106 of the aerial drone 102.  The flight path 106 includes a number of locations 108 around the vehicle 104 where the aerial drone 102 can hover while capturing video of the vehicle 104, and the routes the aerial drone 102 would take to maneuver between the points 108.  As illustrated, preferably the flight path 106 (and by extension, the locations 108) where the aerial drone 102 can hover, form a circle, ellipse, or other series of locations 108 which, when connected by routes between the locations 108, form a contiguous series of routes and locations 108 around the vehicle 104 (Figs. 1, 4, and 6; paragraphs [0028], [0034]-[0035], and [0037]-[0038]).
Sabripour et al. (U.S. Patent Application Publication 2020/0385116) discloses in one embodiment, the vehicular computing device 106 determines a distance to be maintained between an end of the tether cable 122 connected to a surface of the vehicle 104 and other end of the tether cable 122 connected to a body of the vehicular drone 102 in order for the vehicular drone 102 to be deployed to the tethered flight position. In accordance with some embodiments, the distance to be maintained between the surface of the vehicle 104 and the body of the drone for proper flight positioning of the drone 102 may be determined as a function of the vehicular metadata such as motion dataset and/or vehicle environment data obtained from vehicular sensors 110, an area of interest or object of interest (e.g., relative direction/position of the area/object) relative to which the vehicular drone 102 needs to be positioned, and vehicle information (vehicle type, make, dimensions, etc.) (paragraph [0028]). 
Nevdahs et al. (U.S. Patent Application Publication 2016/0018822) discloses a method for an autonomous vehicle to follow a target.  The method may include obtaining a position and a velocity of a target and obtaining a position of an autonomous vehicle.  The method may also include obtaining a path that encloses the position of the target and determining a path rate for the autonomous vehicle to move along the path based on the velocity of the target.  The method may also include determining a path position along the path based on the position of the autonomous vehicle and determining a change in the position of the autonomous vehicle based on the path position, the path rate, and the velocity of the target.  The method may also include adjusting a velocity and a direction of the autonomous vehicle to achieve the change in the position of the autonomous vehicle (Figs. 14-17; paragraph [0005]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 17, 2022